    Case: 1:95-cr-00125-DAP Doc #: 247 Filed: 01/07/19 1 of 8. PageID #: 1220




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


UNITED STATES OF AMERICA,                   :       CASE NO. 1:95-CR-125
                                            :
              Plaintiff,                    :
                                            :       JUDGE DAN A. POLSTER
       vs.                                  :
                                            :       MOTION FOR IMPOSITION OF A
ANDRE BADLEY,                               :       REDUCED SENTENCE PURSUANT TO
                                            :       SECTION 404 OF THE FIRST STEP
              Defendant.                    :       ACT

       Section 404 of the First Step Act of 2018, enacted on December 21, 2018, independently

authorizes a district court to impose a reduced sentence for crack-cocaine convictions where the

statutory penalty provisions of the Fair Sentencing Act would have applied had that Act been in

effect at the time of the original sentencing. Mr. Badley moves for this Court to reduce his

sentence pursuant to this Act. A memorandum in support is attached.

                                            Respectfully submitted,

                                            STEPHEN C. NEWMAN
                                            Federal Public Defender
                                            Ohio Bar: 0051928

                                            /s/ Jeffrey B. Lazarus
                                            JEFFREY B. LAZARUS
                                            Assistant Federal Public Defender
                                            Ohio Bar: 0079525
                                            1660 W. 2nd Street, Suite 750
                                            Cleveland, Ohio 44113
                                            Telephone: (216) 522-4856
                                            Facsimile: (216) 522-4321
                                            jeffrey_lazarus@fd.org

                                            Attorney for Andre Badley




                                                1
     Case: 1:95-cr-00125-DAP Doc #: 247 Filed: 01/07/19 2 of 8. PageID #: 1221



                                       MEMORANDUM

I.     Procedural History

       Defendant Andre Badley was indicted on March 21, 1995 for violation of two counts of

drug charges. Count One alleged violation of 21 U.S.C. § 841(a)(1), (b)(1)(A) and concerned the

possession with intent to distribute more than 50 grams of crack cocaine. Count Two alleged

violation of 21 U.S.C. § 21 U.S.C. § 841(a)(1), (b)(1)(C), and involved the possession with the

intent to distribute powder cocaine. Dkt. 6. On June 18, 1997, he was found guilty by jury of

both counts of the indictment. Dkt. 116. Regarding Count One, he was alleged to have possessed

114.33 grams of crack cocaine, under 21 U.S.C. § 841(a)(1), (b)(1)(A). Based on the offense of

conviction, Mr. Badley was subject to a statutory term of ten years to life. Because he had two

prior felony drug convictions, his statutory sentencing penalty was increased to mandatory life in

prison. See 21 U.S.C. §§ 841(b)(1)(A), 851 (1995). On September 18, 1997, the Honorable

David D. Dowd sentenced Mr. Badley to life imprisonment, to be followed by five years of

supervised release. Dkt. 128.

        At Mr. Badley’s sentencing hearing, Mr. Badley’s counsel vigorously argued against the

Court’s imposition of the mandatory life sentence. In response, Judge Dowd stated he had

“absolutely no fault to find with” defense counsel’s position that it was hard to believe that a 24-

year old with no history of violence could be sentenced to life in prison for this offense, but

“[u]nfortunately, I think it’s one that has to be addressed by the Congress of the United States.”

Sentencing Transcript, date August 18, 1997, pp. 20-21.

       Since his sentence was imposed, Mr. Badley has made numerous efforts to avail himself

of the various retroactive crack cocaine amendments, but has been denied each and every time.

Dkt. 186, 194, 212, 223. In 2014, Mr. Badley applied for commutation of his sentence to the



                                                 2
      Case: 1:95-cr-00125-DAP Doc #: 247 Filed: 01/07/19 3 of 8. PageID #: 1222



President of the United States. Judge Dowd issued an order endorsing clemency for Mr. Badley.

Dkt. 245. Mr. Badley has been incarcerated since February 28, 1995 and has served more than 24

years of imprisonment, in fact, 287 months.

II.     The Changes to the Statutory Penalties for Crack Cocaine offenses under 21 U.S.C.
        § 841

        The Anti-Drug Abuse Act of 1986 imposed especially harsh statutory penalties for drug

offenses involving crack cocaine. 100 Stat. 3207. Due to that act, section 841(b) to United States

Code Title 21 provided, as of 1996, for three tiers of penalties for offenders convicted of

distributing or conspiring to distribute crack cocaine in violation of 21 U.S.C. § 841(a) or 846.

Specifically:

        •       Section 841(b)(1)(C) provided for a sentencing range of up to 20 years if the
                offense involved less than 5 grams or an unspecified amount of crack cocaine,
                with possible enhancement to up to 30 years with a prior felony drug conviction;

        •       Section 841 (b)(1)(B)(iii) provided for a sentencing range of 5 to 40 years if the
                offense involved “5 grams or more” but less than 50 grams of crack cocaine, with
                possible enhancement to 10 years to life with a prior felony drug conviction; and

        •       Section 841(b)(1)(A)(iii) provided for a sentencing range of 10 years to life if the
                offense involved “50 grams or more” of crack cocaine, with possible
                enhancement to 20 years to life with a prior felony drug conviction, or mandatory
                life with two prior felony drug convictions.

21 U.S.C. §§ 841(b), 851 (1996).

        On August 3, 2010, Congress enacted the Fair Sentencing Act of 2010 (the “FSA”). 124

Stat. 2372. It did so because the Sentencing Commission and public had long concluded that the

1986 Anti-Drug Abuse Act’s penalty scheme for crack-cocaine offenses was far too harsh and

also had a disparate impact on African-American defendants. See Dorsey v. United States, 567

U.S. 260, 268-69 (2012). Specifically, section 2 of the FSA changed the penalty structure for

crack offenses, as follows:



                                                 3
       Case: 1:95-cr-00125-DAP Doc #: 247 Filed: 01/07/19 4 of 8. PageID #: 1223



         •      Section 841(b)(1)(C) now provides for a sentencing range of up to 20 years if the
                offense involved less than 28 grams or an unspecified amount of crack cocaine,
                with possible enhancement to up to 30 years with a prior felony drug conviction;

         •      Section 841(b)(1)(B)(iii) now provides for a sentencing range of 5 to 40 years if
                the offense involved “28 grams or more” but less than 280 grams of crack
                cocaine, with possible enhancement to 10 years to life with a prior felony drug
                conviction; and,

         •      Section 841(b)(1)(A)(iii) now provides for a sentencing range of 10 years to life if
                the offense involved “280 grams or more” of crack cocaine, with possible
                enhancement to 20 years to life with a prior felony drug conviction, or mandatory
                life with two prior felony drug convictions.

21 U.S.C. §§ 841(b), 851 (2018); see Dorsey, 567 U.S. at 269 (explaining effect of Section 2 of

the FSA).

         The FSA went into effect immediately (August 3, 2010), and, partly to more thoroughly

put an end to the “disproportionate status quo,” the Supreme Court held that the new penalty

structure would apply to any defendant sentenced after August 3, 2010, even if the offense was

committed prior to that date. Dorsey, 567 U.S. at 278.

         Still, this remedy to the disproportionate status quo fell far short since it left intact many

unjust sentences that were imposed prior to August 3, 2010 under the pre-FSA penalty structure.

The First Step Act of 2018, enacted on December 21, 2018, has now created a freestanding

remedy to retroactively reduce sentences of this type, and to provide a more just sentencing

scheme upon all those convicted of crack cocaine offenses.

III.     Mr. Badley is Eligible for a Reduced Sentence under Section 404 of the First Step
         Act

         Section 404 of the First Step Act permits courts to impose reduced sentences on any

prisoner still serving a sentence for a crack-cocaine offense if that sentence was imposed when

the pre-FSA penalty structure still applied. The Act establishes its remedy in two steps, and it

clearly applies to Mr. Badley at each step.

                                                   4
    Case: 1:95-cr-00125-DAP Doc #: 247 Filed: 01/07/19 5 of 8. PageID #: 1224



       First, the Act defines what offenses are covered by its remedy:

       Definition of Covered Offense: In this section, the term “covered offense” means
       a violation of a Federal criminal statute, the statutory penalties for which were
       modified by section 2 or 3 of the Fair Sentencing Act of 2010 (Public Law 111-
       220; 124 Stat. 2372), that was committed before August 3, 2010.

See First Step Act, Title IV, Sec. 404(a); see also Fair Sentencing Act. Mr. Badley’s drug

offenses are “covered offenses” because Section 2 of the FSA “modified” the “statutory

penalties” under § 841(b) for “violation[s]” of 21 U.S.C. §§ 841(a) and 846 that involved crack

cocaine. Mr. Badley’s offense involved crack cocaine, and committed the violation before

August 3, 2010.

       Second, the Act provides the circumstances under which a district court can reduce the

sentence for defendants who were previously sentenced for a “covered offense”:

       Defendants Previously Sentenced: A court that imposed a sentence for a covered
       offense may, on motion of the defendant, . . . impose a reduced sentence as if
       Sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law 111-220; 124
       Stat. 2372) were in effect at the time the covered offense was committed.

Id., Section 404(b). This provision plainly applies to Mr. Badley because this Court previously

“imposed a sentence” on him “for a covered offense.” Through this motion, he now moves for a

reduced sentence under Section 404(b) of the First Step Act and in accordance with the FSA’s

reduced statutory penalties.

       Third, the Act provides narrow limitations on this sentencing reduction power. The Act

delineates that a court shall not entertain a motion made under Section 404 of the First Step Act

to reduce a sentence “if the sentence was previously imposed or previously reduced in

accordance with the amendments made by sections 2 and 3 of the Fair Sentencing Act of 2010,”

or “if a previous motion made under this section to reduce the sentence was, after the date of

enactment of this Act, denied after a complete review of the motion on the merits.” Id., Sec.



                                                5
      Case: 1:95-cr-00125-DAP Doc #: 247 Filed: 01/07/19 6 of 8. PageID #: 1225



404(b). Neither of these limitations apply to Mr. Badley, and he is currently serving a sentence of

life under the pre-FSA statutory penalty structure for a crack cocaine offense, and this is his first

Section 404 motion.

        In summation, proving eligibility under the First Step Act is straightforward. A defendant

is eligible if he was convicted of a crack cocaine offense, was sentenced when the pre-FSA

statutory penalties were still in effect, and continues to serve a sentence that has not already been

reduced to the post-FSA statutory penalties. Because Mr. Badley satisfies all of these

requirements, the Court has the authority to impose a reduced sentence for his crack cocaine

conviction.

IV.     The Court should order a hearing for Mr. Badley to impose a reduced sentence.

        The only guidance Congress has given regarding the authorized extent of Section 404

relief is that the district court may impose a reduced sentence “as if” the FSA’s reduced crack

cocaine penalties “were in effect at the time the covered offense was committed.” This broad

grant of resentencing authority contains one implied limitation, that the court cannot impose a

sentence lower than the statutory mandatory minimum applicable under the FSA – the current

statutory penalties. For example, if a defendant was convicted at trial in 2009 where the jury

found he distributed “50 grams or more” of crack cocaine, his post-FSA mandatory minimum

sentence would be five years, because that is the post-FSA minimum for an offense involving 28

grams or more but less than 280 grams of crack. 21 U.S.C. § 841(b)(1)(B)(iii). In that case, the

district court, acting pursuant to Section 404, could not reduce the defendant’s sentence below

five years.

        Accordingly, while Mr. Badley was originally subject to a statutory penalty of ten years

to life, 21 U.S.C. § 841(b)(1)(A) (1995), under the FSA, his offense involving 114.33 grams of



                                                 6
     Case: 1:95-cr-00125-DAP Doc #: 247 Filed: 01/07/19 7 of 8. PageID #: 1226



crack cocaine now subjects him to a statutory penalty of five to forty years under 21 U.S.C. §

841(b)(1)(B). With the enhancement based on his prior felony drug conviction, under 21 U.S.C.

§ 851, his sentence becomes ten years to life. The FSA has therefore reduced his minimum

statutory term of life to ten years.

        He therefore requests this Court order a hearing to impose a reduced sentence under the

FSA’s applicable statutory range, i.e. the current statutory penalties. Mr. Badley requests this

Court order an updated presentence report so that his sentencing guidelines may be recalculated

in accordance with law. At such a hearing, all the relevant statutory sentencing factors under 18

U.S.C. § 3553(a) will be addressed in order to achieve a sentence that his sufficient but not

greater than necessary.

V.      Conclusion

        Section 404 grants the district courts broad discretion to reduce sentences imposed under

the excessively-harsh penalty structure that Congress has now renounced. Mr. Badley is certainly

deserving of such a reduction, and he respectfully asks this Court order a hearing to impose a

reduced sentence. He requests this Court order an updated presentence report and have Mr.

Badley ordered to be present at said hearing, and thus the Assistant United States Attorney

should be directed to file the appropriate writ to have the U.S. Marshalls transport Mr. Badley for

this hearing.




                                                7
     Case: 1:95-cr-00125-DAP Doc #: 247 Filed: 01/07/19 8 of 8. PageID #: 1227



                                               Respectfully submitted,

                                               STEPHEN C. NEWMAN
                                               Federal Public Defender
                                               Ohio Bar: 0051928

                                               /s/ Jeffrey B. Lazarus
                                               JEFFREY B. LAZARUS
                                               Assistant Federal Public Defender
                                               1660 W. 2nd Street
                                               Skylight Office Tower, Suite 750
                                               Cleveland, Ohio 44113
                                               Telephone: (216) 522-4856; Fax: (216) 522-4321
                                               E-Mail: jeffrey_lazarus@fd.org

                                               Attorney for Andre Badley



                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 7, 2019, a copy of the foregoing Motion was filed

electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

system to all parties indicated on the electronic receipt. All other parties will be served by regular

U.S. Mail. Parties may access this filing through the Court’s system.

                                               /s/ Jeffrey B. Lazarus
                                               JEFFREY B. LAZARUS
                                               Assistant Federal Public Defender




                                                  8
